Citation Nr: 0615544	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-19 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left hip 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 2001 to 
January 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision by the RO, which 
denied service connection for the veteran's claimed right 
knee and left hip disorders.  

A Board hearing was held at the Muskogee, Oklahoma RO on 
April 7, 2004.  The veteran, who was not represented, 
appeared and testified.  A transcript of the proceedings has 
been associated with the claims file.  By a September 2004 
decision, a Veterans' Law Judge remanded the case to the RO 
for further development.  In January 2006, the case was 
certified back to the Board; however, by that time, the Law 
Judge who conducted the hearing was no longer employed by the 
Board.  The veteran was notified of this development and of 
her right to another hearing by letter dated February 17, 
2006.  She was asked to return a form with her election 
within 30 days; she was told that failure to respond within 
30 days would result in the Board proceeding with her case.  
Inasmuch as the veteran has not replied, the undersigned has 
considered her case.

(The decision below addresses the claim of service connection 
for a left hip disability.  Consideration of the right knee 
claim is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDING OF FACT

The veteran does not have a currently diagnosed left hip 
disability.  




CONCLUSION OF LAW

The veteran does not have a left hip disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she has left hip disability as a 
result of a fall during active military service.  She asserts 
that her left hip snaps in and out.  

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In the present case, the Board finds that VA satisfied its 
duty to notify by way of  VCAA notice letters sent to the 
appellant in July 2002 and October 2004.  (The October 2004 
letter was returned to VA, and then resent in March 2005 to 
an updated address).  The July 2002 letter, which was sent 
before the RO issued its initial unfavorable decision on the 
veteran's claim, informed her of the evidence necessary to 
establish that her left hip disorder is service connected.  
She was notified of her and VA's respective duties for 
obtaining evidence, and was asked to send the information 
describing additional evidence for VA to obtain.  She was 
notified that she could obtain and submit her private medical 
records herself.  The veteran was subsequently contacted 
during July 2002 with a follow-up telephone call from the RO 
in which she was further advised of the evidence required to 
substantiate her claim, and the veteran replied that she did 
not have, and did not know of, any other sources of evidence.   
The October 2004 letter, sent as part of the development 
ordered by the September 2004 remand, again informed the 
veteran of the evidence necessary to establish that her left 
hip disorders is related to military service.  She was 
notified of her and VA's respective duties for obtaining 
evidence, and notified of her right to submit additional 
evidence and argument not already of record.  She was 
informed that, if the evidence was not in her possession, she 
must provide enough information about the evidence so that it 
could be requested from the person or agency that has it. 

The Board acknowledges that neither letter contained any 
specific notice with respect to how a rating and an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection for left hip disability must be 
denied.  Consequently, no rating and no effective date will 
be assigned.  Under the circumstances, the Board finds that 
the July 2002 and October 2004 notices were sufficient for 
purposes of deciding the present appeal.  (Although some 
notice was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which [s]he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, a VA orthopedic examination with opinion 
was provided in July 2005, and the veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.


II.  The Merits of the Veteran's Claim

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2005).  In order for service 
connection to be granted, there must be competent evidence in 
the record which demonstrates that the claimant currently has 
the disability for which service connection is claimed.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for a left hip disability.  While the veteran 
contends that she has an identifiable chronic disability, the 
record does not establish that she has the medical training 
necessary to offer a competent opinion as to medical 
diagnosis.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
evidence that requires medical knowledge).  Moreover, the 
medical evidence of record does not support her contentions.  
When the veteran was evaluated by VA in July 2005, the 
examining physician indicated that physical examination of 
the veteran's left hip was entirely normal, and that X-rays 
were also negative.  The examiner also noted that the veteran 
reported she had sought no treatment for any hip problem 
since service; nor did she use any walking aids.  No chronic 
disability was found in service.  In short, no disability was 
objectively identified.  Accordingly, because the greater 
weight of the evidence shows that the veteran does not have a 
current, objectively identifiable disability of the left hip, 
her claim of service connection must be denied.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (a 
symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  The preponderance of the 
evidence is against the claim.


ORDER

Service connection for a left hip disability is denied.


REMAND

When the VA examiner evaluated the veteran's right knee in 
July 2005, no disability was found.  Nevertheless, the 
examiner noted that the veteran had been followed during 
military service for right knee pain.  No in-service 
diagnosis was made except for patellofemoral pain and 
contusion.  The examiner concluded that it was not likely 
that her currently painful right knee was related to her 
military service, but additional examination by way of x-ray 
and magnetic resonance imaging (MRI) was ordered.  Following 
the radiology studies, including the MRI in August 2005, the 
examiner prepared an addendum to his report and noted that 
findings were compatible with bone marrow edema involving the 
lateral tibial plateau, lateral femoral condyle, and the 
distal shaft of the femur.  It was felt that the bone marrow 
edema could be secondary to a bony contusion, but the 
examiner did not state whether the edema was an acute and 
transitory problem or a chronic residual of disease or 
injury, such as the problem the veteran was treated for 
during service.  An opinion on this question is now required.

Accordingly, the claim of service connection for right knee 
disability is REMANDED for the following action:

1.  The examiner who conducted the July 
2005 examination should be asked to 
review the record again and provide a 
medical opinion as to whether the bone 
marrow edema he identified in his 
addendum represented an underlying 
chronic disability.  If so, the examiner 
should provide an opinion as to the 
medical probabilities that such a 
disability is traceable to the problems 
with the right knee the veteran 
experienced during her period of military 
service.

2.  The RO should thereafter ensure that 
the examination report is complete.  
Adjudicatory action should be taken, and 
if the benefit sought is not granted, a 
supplemental statement of the case should 
be issued.  The veteran should be given 
opportunity to respond to the 
supplemental statement of the case.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


